Name: Commission Regulation (EEC) No 2844/79 of 12 December 1979 on the delivery of butteroil as food aid to Honduras
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 79 Official Journal of the European Communities No L 322/9 COMMISSION REGULATION (EEC) No 2844/79 of 12 December 1979 on the delivery of butteroil as food aid to Honduras THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), an&lt;^ in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3 ), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, Honduras has requested the delivery of the quantity of butteroil set out therein ; Whereas, therefore delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food , aid (4), as last amended by Regulation (EEC) No 1488/79 (5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the United Kingdom intervention agency shall deliver butteroil as food aid on the special terms set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . 3 ) OJ No L 119, 15 . 5 . 1979, p. 5 . (&lt;) OJ No L 43 , 15 . 2. 1977, p . 1 . (5 ) OJ No L 181 , 18 . 7 . 1979 , p . 20 . No L 322/ 10 18 . 12. 79Official Journal of the European Communities ANNEX 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 939/79 (1979 programme) (EEC) No 940/79 (general reserve) 2. Beneficiary 3 . Country of destination Honduras 4 . Total quantity of the consignment 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of butteroil To manufacture from intervention butter 7 . Special characteristics and/or pack ­ aging ( ») In 5 kg boxes, coated internally with food-can varnish or having undergone treat ­ ment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de manteca / Donation de la Comunidad econÃ ³mica europea a Honduras ' 9 . Delivery period Immediate action  loading as soon as possible 10 . Stage and place of delivery Port of unloading Puerto Cortes (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (2 ) Comite permanente de emergencia nacional (COPEN) (telex HT tel . 22 85 38 Colonel Juan Ramon Peno) 1129 MRRE ; 12 . Procedure to be applied to determine the costs of supply Mutual agreement Notes (') Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6(2) of Regulation (EEC) No 303/77 . (2) See Article 5 and the last indent of Article 13(1 ) of Regulation (EEC) No 303/77 .